Title: From John Adams to Richard Rush, 14 September 1814
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy September 14 1814

There is an height, beyond which the proudest Wave cannot ascend: there is a depth, at least a bottom, from which no Waters are left to rise or retire. There is a tide in the Affairs of Men.
It is a trite observation of Historians, that there is in human Affairs, an ultimate point of depression, from whence, Things naturally but gradually rise and return to their Level.
Our american Affairs are not yet fallen, but are rapidly falling to that extremity. I See Nothing to prevent the English from obtaining the command of all the Lakes and as many Posts, as they please upon our Side of them. I See little to prevent them from demolishing as many of our Seaport towns as they choose. We have no regular Army and We cannot get one, for our Men will not enlist. The Militia will fight when they please, and run when they please. Our Revenue is inadequate, our Credit is fallen, our dignity lost. The English have guilotined Us. They have Studiously inflicted upon Us, the most daring and insolent mark of Contempt. Every Thing has a tendency to a dissolution of the general Government. The defence of each State, in that case will fall  upon its own Government. How many of the States the English will conquer, I know not: but they will not Subdue them all. When they carry the War into the Interiour of the Country, the Pendulum will begin to Swing the other Way.
There is an Appearance of some little Awakenings and Revivals in this Neighbourhood; Amid the low murmurs of Submissive fear and mingled Rage, Governor Strong was heard to Say “The Town of Boston Shall be laid in Ashes before the 74 and Frigates Shall be Surrendered” and So glowing a Speech from so cool and orator has infused a little electrical Warmth into Some of the Inhabitants in and about the Capital. But I understand all is to be done by State Exertions.
Never, my Friend, was a flock of Pidgions, allured by flutterers and flyers, under a Net more completely than We have been by that ruse de Guerre the negotiation for Peace.
But my patience will not hold out
My health is restored to its usual Tone, and my Esteem has never been abated. It has been increased by an able and judicious Letter to Our District Attorney, which has been read with much pleasure / by your friend

John Adams